Case 3:19-cv-04593-LB Document 79-38 Filed 03/26/21 Page 1 of 13




                     EXHIBIT N
     Case 3:19-cv-04593-LB Document 79-38 Filed 03/26/21 Page 2 of 13


1                             UNITED STATES DISTRICT COURT
2                            NORTHERN DISTRICT OF CALIFORNIA
3                                SAN FRANCISCO DIVISION
4                                    ______________
5
               JOHN BAUER, an individual              )
6              and as Successor in                    )
               Interest of Jacob Bauer,               )
7              deceased; ROSE BAUER, an               )
               individual and as                      )Case No.
8              Successor in Interest of               )3:19-cv-04593-LB
               Jacob Bauer, deceased,                 )
9                                                     )
                             Plaintiffs,              )
10                                                    )
                       vs.                            )
11                                                    )
               CITY OF PLEASANTON,                    )
12             BRADLEE MIDDLETON;                     )
               JONATHAN CHIN; RICHARD                 )
13             TROVAO; STEVEN BENNETT;                )
               ALEX KOUMISS; JASON                    )
14             KNIGHT; MARTY BILLDT;                  )
               DAVID SPILLER; and DOES 1              )
15             to 50, inclusive;                      )
                                                      )
16                           Defendants.              )
                                                      )
17
18
19                            REMOTE VIDEOTAPED DEPOSITION
20                                         OF
21                            BENJAMIN JOSEPH SARASUA, JR.
22                              Monday, January 25, 2021
23                               Pleasanton, California
24
25         Reported by:       B. Suzanne Hull, CSR No. 13495

                                                                Page 1

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 79-38 Filed 03/26/21 Page 3 of 13


1                                  APPEARANCES
2
3
4
      For Plaintiffs:              Gwilliam Ivary, et al.
5                                  By MR. GARY J. GWILLIAM
                                   Attorney at Law
6                                  1999 Harrison Street
                                   Suite 1600
7                                  Oakland, California 94612
                                   (510) 832-5411
8                                  ggwilliam@giccb.com
9
10    For Defendants:              McNamara, Ney, Dodge, Beatty,
                                   Slattery & Ambacher
11                                 By MR. NOAH G. BLECHMAN
                                   Attorney at Law
12                                 3480 Buskirk Avenue
                                   Suite 250
13                                 Pleasant Hill, California 94523
                                   (925) 939-5330
14                                 noah.blechman@mcnamaralaw.com
15
16    The Videographer:            Jeff Nichols
17    Also Present:                Brittany Smith
                                   Rodolfo Granados
18
19
20
21
22
23
24
25

                                                                 Page 2

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 79-38 Filed 03/26/21 Page 4 of 13


1                                   I N D E X

2

3     EXAMINATION BY                                                      PAGE

4

5     MR. GWILLIAM                                                             6

6

7

8

9

10                              E X H I B I T S

11

12    EXHIBIT            DESCRIPTION                                      PAGE

13    Exhibit 34 -       Interview with Sergeant Sarasua,                     28

14                       thirty-seven pages

15    Exhibit 35 -       Sergeant Benjamin Sarasua, Jr.,                      52

16                       body cam video, August 1, 2018

17

18

19

20    QUESTIONS INSTRUCTED NOT TO ANSWER:

21                                                         Page 13      Line 3

22

23

24

25

                                                                     Page 3

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 79-38 Filed 03/26/21 Page 5 of 13


1                                        ATTACHMENT

2     EXHIBIT            DESCRIPTION                                    PAGE

3

4     Exhibit 12 -       Pleasanton Police Department Use                  89

5                        of force policy, twenty-five pages

6                        [Previously marked in the

7                        deposition of Bradlee Middleton,

8                        September 2, 2020]

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Page 4

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 79-38 Filed 03/26/21 Page 6 of 13


1                     Pleasanton, California

2              Monday, January 25, 2021; 10:05 a.m.

3                       4833 Bernal Avenue

4

5              THE VIDEOGRAPHER:        Good morning.               10:05:40

6              We are going on the record at 10:05 a.m. on          10:05:40

7    January 25th, 2021.                                            10:05:44

8              This is media unit one of the video-recorded         10:05:46

9    deposition of Benjamin Sarasua, Jr., taken by counsel          10:05:50

10   for plaintiffs in the matter of John Bauer, et al.,            10:05:54

11   versus City of Pleasanton, et al., filed in the                10:05:59

12   United States District Court, Northern District of             10:06:01

13   California, San Francisco Division.         The case number    10:06:05

14   is 3:19-cv-04593-LB.                                           10:06:06

15             This deposition is being held virtually via          10:06:07

16   Zoom.                                                          10:06:17

17             My name is Jeff Nichols, from the firm               10:06:18

18   Veritext Legal Solutions, and I'm the videographer.            10:06:21

19   The court reporter is Suzanne Hull, from the firm              10:06:22

20   Veritext Legal Solutions.                                      10:06:25

21             Counsel and all others in the room will now          10:06:26

22   state their appearances and affiliations for the               10:06:30

23   record.                                                        10:06:34

24             MR. GWILLIAM:     Yes.                               10:06:34

25             I'm Gary Gwilliam, the attorney for the              10:06:35

                                                                   Page 5

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 79-38 Filed 03/26/21 Page 7 of 13


1    plaintiffs and the opposing lawyer.                           10:06:36

2               MR. BLECHMAN:     And Noah Blechman, counsel on    10:06:41

3    behalf of the defendant.                                      10:06:44

4               And also present for this is                       10:06:45

5    Officer Rudy Granados.                                        10:06:48

6               THE VIDEOGRAPHER:     Will the court reporter      10:06:50

7    please swear in the witness.                                  10:06:52

8               THE REPORTER:     Raise your right hand,           10:06:54

9    please.                                                       10:06:56

10                                                                 10:06:56

11                 BENJAMIN JOSEPH SARASUA, JR.,                   10:06:56

12   called as a witness by counsel for Plaintiffs, being          10:06:56

13   first duly sworn, testified as follows:                       10:06:56

14                                                                 10:07:01

15              THE WITNESS:     Yes, ma'am.                       10:07:02

16              THE REPORTER:     Thank you.                       10:07:03

17              THE VIDEOGRAPHER:     Thank you.                   10:07:04

18              You may proceed.                                   10:07:05

19                                                                 10:07:05

20                             EXAMINATION                         10:07:07

21   BY MR. GWILLIAM:                                              10:07:07

22        Q.    Sergeant Sarasua, would you please state           10:07:09

23   your full name and address for the record -- business         10:07:10

24   address.                                                      10:07:14

25        A.    Benjamin Joseph Sarasua, Jr., and the              10:07:15

                                                                  Page 6

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 79-38 Filed 03/26/21 Page 8 of 13


1           Q.   All right.                                          10:47:03

2                MR. BLECHMAN:      Belated objection as             10:47:03

3    argumentative.                                                  10:47:04

4    BY MR. GWILLIAM:                                                10:47:04

5           Q.   And -- and in reviewing this part of your           10:47:05

6    statement, would you -- does that refresh your                  10:47:07

7    recollection that one of your initial impressions of            10:47:10

8    Mr. Bauer is that he might be having some sort of               10:47:12

9    mental illness?                                                 10:47:15

10               MR. BLECHMAN:      Well, I think that               10:47:18

11   misrepresents this portion of the transcript.                   10:47:19

12               You can respond.                                    10:47:22

13               THE WITNESS:     I'm sorry.                         10:47:26

14               Can you repeat that question one more time,         10:47:26

15   sir?                                                            10:47:29

16   BY MR. GWILLIAM:                                                10:47:29

17          Q.   Yeah.                                               10:47:29

18               In reviewing your statement about this, does        10:47:30

19   it refresh your recollection that you think that one            10:47:32

20   of the first impressions you had of Jacob Bauer there           10:47:35

21   at the scene is that he may have been suffering from            10:47:37

22   mental illness?     Would you agree to that?                    10:47:40

23               MR. BLECHMAN:      Misstates the transcript and     10:47:43

24   witness' testimony.                                             10:47:49

25               But go ahead.                                       10:47:51

                                                                   Page 42

                              Aiken Welch, A Veritext Company
                                       510-451-1580
     Case 3:19-cv-04593-LB Document 79-38 Filed 03/26/21 Page 9 of 13


1    was very difficult to understand here at Line 732                10:56:34

2    there.                                                           10:56:39

3              But he did seem to be answering your                   10:56:39

4    questions; is that right?                                        10:56:42

5         A.   Yes, sir.     Yes.                                     10:56:43

6         Q.   All right.     At some stage shortly after you         10:56:44

7    arrived at the scene, did you become aware that he               10:56:58

8    had been tased?                                                  10:57:01

9         A.   After reviewing my statement, I believe                10:57:07

10   I made mention that I did see an expended                        10:57:09

11   cartridge -- Taser cartridge on the ground.                      10:57:13

12        Q.   Yeah.                                                  10:57:16

13             Let's move forward to page eighteen, where             10:57:17

14   you discuss that.                                                10:57:20

15        A.   Sure.                                                  10:57:21

16        Q.   There is a question there starting at                  10:57:21

17   Line 771 on the top of page eighteen, and it says:               10:57:34

18                 "Then you also mentioned earlier about             10:57:38

19             being concerned about his safety and medical.          10:57:40

20             Did you call for medical or did someone?        Do     10:57:43

21             you remember how medical was called?"                  10:57:47

22             And you -- your answer was:                            10:57:48

23                 "So when I arrived on" the "scene, I saw           10:57:50

24             obviously that the officers were actively              10:57:50

25             trying to restrain him.        Looking around the"     10:57:56

                                                                    Page 50

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 79-38 Filed 03/26/21 Page 10 of 13


1              surroundings -- "surroundings, I saw the             10:57:58

2              Taser cartridge on the ground next to him."          10:58:00

3              Then you said:                                       10:58:04

4                  "Which led me to believe that a Taser            10:58:06

5              had been deployed."                                  10:58:08

6              And you go on to say:                                10:58:10

7                  "So I knew the subject" needed --                10:58:11

8              "needed to get medical attention."                   10:58:14

9              Does that refresh your recollection about            10:58:16

10   the concerns you had about him being tased?                    10:58:18

11        A.   I did say that, yes.                                 10:58:21

12        Q.   All right.     Does it refresh your                  10:58:22

13   recollection that as soon as you saw the Tasers on             10:58:24

14   the ground and realized that he had been tased that            10:58:28

15   you -- you felt that he needed medical attention?              10:58:31

16        A.   I would say that, yes.        If I believed that     10:58:33

17   the subject had been tased, yes.         He would need         10:58:35

18   medical attention.                                             10:58:39

19        Q.   When I came in -- when I reviewed your --            10:58:40

20   your -- your body cam, which I did this weekend, I --          10:58:51

21   and I don't know whether we need to pull this up or            10:58:56

22   whether this refresh -- refreshes your recollection.           10:58:59

23   But when I reviewed your video cam, the very                   10:59:01

24   beginning, within about a minute -- according to the           10:59:04

25   video I saw, it was a minute thirty-three after you            10:59:07

                                                                  Page 51

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 79-38 Filed 03/26/21 Page 11 of 13


1    be transferred from subject to subject and/or biting                11:27:12

2    too.                                                                11:27:18

3           Q.   Do you know whether he was -- he ever tried             11:27:18

4    to spit on anybody while you were there?                            11:27:21

5           A.   I don't know.                                           11:27:25

6                MR. BLECHMAN:     Calls for speculation.      Lacks     11:27:28

7    foundation.                                                         11:27:29

8                Sorry.    Go ahead and answer.                          11:27:29

9                THE WITNESS:    I don't know specifically.              11:27:32

10   I'm sorry.                                                          11:27:33

11   BY MR. GWILLIAM:                                                    11:27:33

12          Q.   You didn't observe him spitting; correct?               11:27:34

13          A.   I don't believe I did, no.                              11:27:40

14          Q.   And you didn't observe him try to bite                  11:27:42

15   anybody; right?                                                     11:27:47

16          A.   I don't believe I did, no.                              11:27:47

17          Q.   Who made the decision to put the spit mask              11:27:50

18   on him, if you know?                                                11:27:53

19          A.   I don't remember at the time.         I'm sorry.        11:27:55

20          Q.   Okay.    We'll move forward, if I could, to             11:27:57

21   page thirty-five.       I'm going to draw your attention            11:28:15

22   to the subject we talked about a few minutes ago,                   11:28:18

23   Sergeant Sarasua, about who was in charge as the                    11:28:22

24   incident commander because I think you were asked                   11:28:25

25   some questions here.                                                11:28:27

                                                                       Page 71

                             Aiken Welch, A Veritext Company
                                      510-451-1580
     Case 3:19-cv-04593-LB Document 79-38 Filed 03/26/21 Page 12 of 13


1    STATE OF CALIFORNIA )
                                ) ss.
2    COUNTY OF KERN             )
3
4
5                I, B. Suzanne Hull, a Certified Shorthand
6    Reporter in the State of California, holding
7    Certificate Number 13495, do hereby certify that
8    BENJAMIN JOSEPH SARASUA, JR., the witness named in
9    the foregoing deposition, was by me duly sworn; that
10   said deposition, was taken Monday, January 25, 2021,
11   at the time and place set forth on the first page
12   hereof.
13               That upon the taking of the deposition, the
14   words of the witness were written down by me in
15   stenotypy and thereafter transcribed by computer
16   under my supervision; that the foregoing is a true
17   and correct transcript of the testimony given by the
18   witness.
19               Pursuant to Federal Rule 30(e), transcript
20   review was requested.
21               I further certify that I am neither counsel
22   for nor in any way related to any party to said
23   action, nor in any way interested in the result or
24   outcome thereof.
25   ///

                                                               Page 96

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 79-38 Filed 03/26/21 Page 13 of 13


1                Dated this 28th day of January, 2021, at
2    Bakersfield, California.
3
                             <%8004,Signature%>
4                            B. Suzanne Hull, CSR No. 13495
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                                               Page 97

                          Aiken Welch, A Veritext Company
                                   510-451-1580
